Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims  1-20 are pending in the instant office action.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claim(s)1-6, A monoxygenase  mutant has an amino acid mutation sequence of SEQ ID NO:2 at least  one positions  at Xaa21; Xaa40; Xaa55; Xaa70; Xaal43; Xaal45; Xaal56; Xaal85; Xaa220; Xaa244, Xaa246; Xaa248; Xaa249; Xaa277, Xaa281; Xaa326; Xaa386;, Xaa388; Xaa390; Xaa405; Xaa426; Xaa430; Xaa432; Xaa433; Xaa435; Xaa438; Xaa465; Xaa468; Xaa488; Xaa489; Xaa490; Xaa497; Xaa501 and Xaa505 of the amino acid sequence shown in SEQ ID NO: 2 or said 
Group II, claims,10, 13, 16, drawn to  A method of preparing a monooxygenase, comprising the following steps: culturing the a recombinant expression transforment , and isolating the monooxygenase from the recombinant expression transformant; wherein the recombinant expression transformant comprises a recombinant expression vector, the recombinant expression vector comprises an isolated nucleic acid, and the isolated nucleic acid encodes the monooxygenase according to claim 1.
.
	Group III, claim(s) 11-12, 14-15, and 17-18,  drawn to Use of the monooxygenase according to 1 or 6 in asymmetric catalytic oxidation of a prochiral thioether compound to a sulfoxide compound.
 	
	 
Species selection
This application contains claims directed to various  transaminase mutant having numourous substitiutions as species. Applicant must elect one mutations such as     position mutation such as  Xaa143  and may include further one mutations from claims 2-3. Such as x143 and Xaa 21 or some other pair along with one further mutation such as x505 or some other position. 

Claim 1  is generic.
Sequence selection


SEQ ID NO: 4,6, ----------or 40, 42-------96 or 98 in total  around 45 sequences.
Applicant is required to elect  one mutant sequences from the said 45 sequences such as may elect SEQ ID NO: 4 and   said sequence must comprise elected   position substitutions   elected species  above. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 81, claim 86.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III lack unity of invention because even though the inventions of these groups require the technical feature of a   monooxygenasepolypeptide,which differs fromSEQ ID NO:2 by at least   at position  143, this technical feature is not a special technical feature as it does not make a contribution over the prior art as  it is obvious over  D1 : CN102884178 (in IDS) in view of  D2:CN108118035 ( IN IDS).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.